Order issued January 18 , 2013




                                            In [Iic
                                       uf qipia1a
                                  Qtuurt

                        iftI! Olatrict of Jrxas at at1aa


                                     No. 05-12-00555-CR


                          TOMMY RAY MITCHELL, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Moseley, Francis, and Lang

       Based on the Court’s opinion of this date, we GRANT counsel’s September 18, 2012

motion for leave to withdraw as appointed counsel on appeal.    We DIRECT the Clerk of the

Court to remove Adrienne A. Dunn and Nanette Hendrickson as counsel of record for appellant.

We DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Tommy Ray Mitchell, Book-in No. 12042281, Dallas County Jail, P.O. Box 660334, Dallas,

Texas, 75266-0334.
                                                            7




                                                   DOUitASS:LANG                 7
                                                   JUSTICE